The UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 26, 2016 Giga-tronics Incorporated (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation) 0-12719 (Commission File No.) 94-2656341 (IRS Employer Identification Number) 4650 Norris Canyon Road, San Ramon, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (925)328-4650 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. Giga-tronics Incorporated (the “Company”) announced that Mark Elo, Vice President of Marketing, advised the Company on April 26, 2016, of his intention to resign his position in order to pursue other opportunities.His resignation is effective on April 29, 2016.On April 28, 2016, the Company entered into a Separation and Release of Claims agreement with Mr. Elo. Pursuant to the agreement, Mr. Elo will provide transition services to the Company through October 2016, during which time he will receive cash equal to the equivalent of six months of his base salary. The Company’s Vice President of Sales, Mr. Mike Penta will fill his position. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 28, 2016 GIGA-TRONICS INCORPORATED By: /s/ Steven D. Lance Steven D. Lance Vice President of Finance, Chief Financial Officer and Secretary
